NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit
                                        2007-1257


                                   JOHN R. GAMMINO,

                                                      Plaintiff-Appellant,

                                             v.

                       SOUTHWESTERN BELL TELEPHONE LP,

                                                      Defendant-Appellee.

      W. Mark Mullineaux, Flamm, Boroff & Bacine, PC, of Blue Bell, Pennsylvania,
argued for plaintiff-appellant. With him on the brief were Mark B. Schoeller and Joseph R.
Carnicella.

       Roger Fulghum, Baker Botts L.L.P., of Houston, Texas, argued for defendant-
appellee. With him on the brief were Scott F. Partridge, Shira R. Yoshor, Michael Hawes,
Steven J. Mitby, and Robinson Vu. Of counsel on the brief were Timothy G. Newman and
Russell W. White, Larson Newman Abel Polansky & White LLP, of Austin, Texas.

Appealed from: United States District Court for the Northern District of Texas

Judge Ed Kinkeade
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                       2007-1257

                                  JOHN R. GAMMINO,

                                                            Appellant/Plaintiff,

                                            v.

                     SOUTHWESTERN BELL TELEPHONE, L.P.,

                                                          Appellee/Defendant.


     Appeal from the United States District Court for the Northern District of Texas,
                       No. 3:05-CV-0850, Judge Ed Kinkeade

                           ___________________________

                           DECIDED: February 27, 2008
                           ___________________________


Before BRYSON and MOORE, Circuit Judges, and WOLLE, District Judge. ∗

PER CURIAM.

      In a thorough opinion, the United States District Court for the Northern District of

Texas held that the asserted claims of the two patents at issue in this litigation, U.S.

Pat. No. 5,809,125 and U.S. Pat. No. 5,812,650, are anticipated by prior art and

therefore are invalid under 35 U.S.C. § 102(b). We affirm for the reasons stated in the

district court’s opinion. No purpose would be served by simply retracing the analysis of


      ∗
           Honorable Charles R. Wolle, Senior District Judge, United States District
Court for the Southern District of Iowa, sitting by designation.
the district court, which is fully sufficient to resolve this appeal. In light of our disposition

of the invalidity claim, we need not address the district court’s ruling on the motion for

summary judgment of non-infringement.




2007-1257                                      2